Citation Nr: 0017097	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  94-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including arthritis of the lower back, secondary to 
the veteran's service-connected right knee disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
a right knee disability, with degenerative joint disease.

3.  Entitlement to a compensable evaluation for an umbilical 
hernia scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to June 
1942, from May 1943 to September 1943, and from May 1947 to 
April 1948.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois.

Service connection for a scar, as a residual of an umbilical 
hernioplasty, was granted in a May 1947 rating decision, and 
a noncompensable evaluation was assigned.  Historically, this 
noncompenable evaluation has remained unchanged.  In 
September 1992, the RO received the veteran's request for a 
compensable evaluation, which it denied in a November 1992 
rating decision.  The veteran then appealed this 
determination.  A noncompensable evaluation remains in effect 
and is the subject of this appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

Service connection for osteoarthritis of the right knee, with 
instability, was granted in a July 1949 rating decision, and 
a 30 percent evaluation was assigned.  Historically, this 
evaluation has ranged from 100 percent to 20 percent.  In 
September 1992, the RO received the veteran's request for an 
increased evaluation, which it denied in a November 1992 
rating decision.  The veteran appealed this determination as 
to this issue also, and in a February 1994 Hearing Officer 
decision, the veteran's evaluation was increased to 30 
percent.  This 30 percent evaluation remains in effect and is 
the subject of this appeal.  Id.

The Board notes that the veteran's appeal as to the issues of 
entitlement to increased evaluations was first before the 
Board in July 1996.  At that time, it was remanded for 
further development.  Specifically, the RO was directed to 
afford the veteran a VA examination as to his umbilical 
hernia area and a VA orthopedic examination.  Review of the 
record indicates that the RO complied with the Board's 
directives, as required by law.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Here, the veteran was afforded several VA 
examinations, conducted in January 1997 and in October 1998.


FINDINGS OF FACT

1.  Competent clinical evidence showing that the veteran's 
low back disorder, including arthritis of the lower back, 
results from or is proximately due to his service-connected 
right knee disability has not been presented.

2.  The veteran's right knee disability is manifested by 
complaints of chronic pain and weakness.  Clinically, the 
veteran's range of motion of the right knee was grossly 
within normal limits, and no dislocation or recurrent 
subluxation was noted.

3.  The veteran's umbilical hernia scar is well-healed and 
nontender; no associated abnormality has been objectively 
confirmed.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder, including arthritis of the lower back, 
secondary to the veteran's service-connected right knee 
disability, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.310 (1999).

2.  The schedular criteria for an evaluation in excess of 30 
percent for the veteran's right knee disability, with 
degenerative joint disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1999).

3.  The schedular criteria for a compensable evaluation for 
the veteran's umbilical hernia scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.114, 4.118, Diagnostic Code 7338, 7804, 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection on a secondary basis

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).  A well 
grounded claim is a plausible claim, capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A well-grounded claim requires more than allegations 
that the veteran's service, or an incident which occurred 
therein, resulted in injury, illness, or death.  The veteran 
must submit supporting evidence that would justify the belief 
that the claim is a plausible one.  See Tirpak, 2 Vet. App. 
at 609.  Where a claim is not well grounded, VA does not have 
a statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Rucker v. Brown, 10 Vet. App. 67 (1997).

VA regulation provides that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall also be service-connected.  38 C.F.R. § 3.310(a) 
(1999).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

Where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disability, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disability and the disorder for which secondary service 
connection is sought, in order for the claim to be well 
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

II.  Factual Background

The veteran's workers' compensation records indicate that the 
veteran fell down the stairs in November 1979, while checking 
the back lock at a correctional center.  The diagnoses were 
severe degenerative spondylosis of the cervical spine, with 
chronic myofascitis; right brachial nerve root entrapment 
with paresthesia; degenerative "erthrosis" of the lumbar 
spine, with myofascitis; severe degenerative arthritis of the 
right knee, with chronic synovitis; and poly osteoarthritis 
involving major joints of extremities.  It was the serving 
physician's opinion that the veteran was totally and 
permanently impaired, due to extensive arthritic joint 
disease precipitated or aggravated by the November 1979 
accident.  These records do not reflect any clinical 
discussion as to any specific causal relationship between the 
veteran's service-connected right knee disability and his 
claimed lower back disorder.

The veteran's Social Security Administration (SSA) records 
reflect the diagnoses contained in the veteran's workers' 
compensation records.  These records also reflect subsequent 
diagnoses, pursuant to additional examination.  It was noted 
that G. J. R., M. D., diagnosed acute sprain of the neck with 
loss of cervical lordosis, superimposed upon arthritic 
changes, with degenerative narrowing of the disc spaces 
between C-4 and C-7, with radiculitis to the shoulders.  Dr. 
R. also concluded that the veteran had internal derangement 
of the right knee, superimposed upon a previously operated 
right knee, with arthritic changes, pain, crepitation, 
limitation of function, and tenderness.  There was no 
clinical discussion as to any specific causal relationship 
between the veteran's service-connected right knee disability 
and his claimed lower back disorder.  The veteran was denied 
SSA benefits.

Subsequent to VA examination in January 1997, it was noted 
that the veteran's service-connected right knee disability 
was not implicated in his other orthopedic conditions.  The 
veteran's massive obesity had the most significant impact on 
his current orthopedic function.

Upon VA examination in October 1998, the veteran reported 
having developed back pain over the last two to three years, 
which he associated with the prior injury to his right knee.  
The veteran also complained of pain, weakness, stiffness, 
fatigability, and lack of endurance, as well as pain to the 
lower back with bending and twisting movements.  He currently 
wore a back brace and ambulated with a cane.  Subsequent to 
physical examination and review of the veteran's medical 
records, the examiner remarked, in accordance with the 
Board's July 1996 remand directives, that the veteran's 
service-connected right knee condition did not appear to be 
implicated in the veteran's other orthopedic conditions.  
Rather, these were more likely secondary to the veteran's 
morbid obesity.  The examiner also referenced an old x-ray 
study of the veteran's lumbosacral spine, which noted 
degenerative arthritis, spondylosis, and lordosis of the 
lumbosacral spine area.

At his hearing before a traveling Member of the Board 
(conducted in May 1999), the veteran testified that his back 
pain was caused by his knee pain.  (Transcript (T.) at 4).

At his hearing before a Member of the Board in Washington, D. 
C. (conducted in December 1999), the veteran testified that 
the pain in his back had started between 10 and 20 years 
before, but he had paid no attention to it.  (T. at 5).  When 
asked if he had first noticed the back pain after a fall, the 
veteran stated that he fell all the time.  Id.  When asked 
about a fall he had experienced at work, the veteran 
indicated that he had hit his back, shoulders, and everything 
in that fall and that he had had a workers' compensation 
claim as a result.  (T. at 6).  The veteran also indicated 
that he had been told at that time that the traumatic 
arthritis in his right knee had caused trauma all over.  (T. 
at 7).  The veteran's service representative questioned the 
opinion expressed in the October 1998 VA examination, as to 
the veteran's morbid obesity being the cause of the veteran's 
back pain, as the veteran did not appear to be obese.  (T. at 
11-12).  

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to secondary service connection for his low back, 
due to his service-connected right knee disability.  
Specifically, the Board acknowledges the veteran's argument 
that the traumatic arthritis in his right knee caused trauma 
in other parts of his body, including his lower back.  
However, the Board must adhere to established laws and 
regulations in its determinations.  As such, the veteran's 
appeal as to this issue must be denied, as it is not well 
grounded.

As discussed above, in a claim for secondary service 
connection for a diagnosis clearly separate from the service-
connected disability, the veteran must present evidence of a 
medical nature to support the alleged causal relationship 
between the service-connected disability and the disorder for 
which secondary service connection is sought, in order for 
the claim to be well grounded.  See Jones v. Brown, supra.  
In this instance, the Board finds no such evidence of record.

Specifically, while both the veteran's workers' compensation 
and SSA records reference the veteran's right knee in 
discussion of his level of disability, neither provides a 
clinical opinion causally relating any of the diagnosed 
disorders of the veteran's lower back to his right knee 
disability.  Rather, at most, these records confirm the 
presence of arthritis involving various joints of the 
veteran's body (including his right knee and back) but do not 
specifically suggest or indicate that the veteran's right 
knee caused or aggravated any of the veteran's low back 
disorders.  Indeed, as to the opinion expressed in the 
veteran's workers' compensation records, the Board points out 
that while it was stated that the veteran had extensive 
arthritic joint disease precipitated or aggravated by the 
November 1979 accident, there is no differentiation as to the 
veteran's extensive arthritic joint disease and no discussion 
as to the dynamics or interplay between the various joints 
affected by arthritis.

Also, as to the January 1997 and October 1998 VA 
examinations, the Board notes that the examiners explicitly 
rejected a causal relationship between the veteran's service-
connected right knee disability and any other orthopedic 
conditions.  Indeed, the veteran's other orthopedic 
conditions were attributed to his morbid obesity.

In effect, then, the veteran has proffered only his 
assertions that his service-connected right knee disability 
caused or aggravated his low back disorder, including 
arthritis of the lower back.  In this respect, nothing in the 
record indicates that the veteran possesses the medical 
expertise necessary to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. (1992).  Lay assertions as to 
causation and diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra; see also Rucker v. Brown, supra.

As such, absent medical evidence supporting the alleged 
causal relationship between the veteran's service-connected 
right knee disability and his low back disorder, including 
arthritis of the lower back (the disorder for which secondary 
service connection is sought), the veteran has not presented 
a well grounded claim of entitlement to service connection on 
a secondary basis.  See Jones v. Brown, supra; see also 
Caluza v. Brown, supra.  The veteran also has not presented 
medical evidence showing aggravation of a nonservice-
connected disorder (his claimed low back disorder, including 
arthritis of the lower back) that is proximately due to or 
the result of a service-connected disability (the veteran's 
right knee disability).  See Allen v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support this claim in the February 1999 
rating decision and in the May 1999 statement of the case, as 
he was informed of the evidentiary requirements of a well-
grounded claim and told that medical evidence as to a 
relationship between his service-connected right knee 
disability and his claimed low back disorder was necessary.  
Moreover, notwithstanding the veteran's testimony at his 
hearings on appeal, the veteran has not provided any 
indication of the existence of additional evidence that would 
make this claim well grounded.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this respect, the Board notes that the veteran 
indicated that he had been told by the doctors that treated 
him for his workers' compensation claim that the traumatic 
arthritis in his right knee caused trauma in other parts of 
his body.  As discussed above, a review of the pertinent 
records was negative for any such evidence of causality.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).

Entitlement to increased evaluations

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, the veteran's right knee disability is addressed by the 
schedular criteria applicable to the musculoskeletal system.  
See 38 C.F.R. Part 4, § 4.71a.  Specifically, Diagnostic Code 
5257 (Knee, other impairment of), provides for a 10 percent 
evaluation where there is evidence of slight recurrent 
subluxation or lateral instability, a 20 percent evaluation 
where there is evidence of moderate recurrent subluxation or 
lateral instability, and a maximum evaluation of 30 percent 
where there is evidence of severe recurrent subluxation or 
lateral instability.  The veteran is currently rated at 30 
percent.

Given evidence of degenerative joint disease in the veteran's 
right knee, VAOPGCPREC 23-97 (July 1, 1997) authorizes 
multiple ratings where the veteran has both arthritis and 
instability of the knee, and there is evidence of additional 
disability.  As such, Diagnostic Code 5010 (Arthritis, due to 
trauma) provides for rating as degenerative arthritis.  In 
turn, Diagnostic Code 5003 (Arthritis, degenerative) provides 
for rating on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint (or 
joints) involved.  However, a separate rating must be based 
upon additional disability.  See VAOPGCPREC 23-97.  When a 
knee disability is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under 
Diagnostic Codes 5260 or 5261, in order to obtain a separate 
rating for arthritis.  Id.  If the veteran does not at least 
meet the criteria for a noncompensable evaluation under 
either of these diagnostic codes, there is no additional 
disability for which a rating may be assigned.  Id.

Diagnostic Code 5260 (Leg, limitation of flexion of) provides 
for a noncompensable evaluation where flexion is limited to 
60 degrees, a 10 percent evaluation where flexion is limited 
to 45 degrees, a 20 percent evaluation where flexion is 
limited to 30 degrees, and a maximum 30 percent evaluation 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 (Leg, limitation of extension of) 
provides for a noncompensable evaluation where extension is 
limited to five degrees, a 10 percent evaluation where 
extension is limited to 10 degrees, a 20 percent evaluation 
where extension is limited to 15 degrees, a 30 percent 
evaluation where extension is limited to 20 degrees, a 40 
percent evaluation (the next higher evaluation available) 
where extension is limited to 30 degrees, and a maximum 50 
percent evaluation where extension is limited to 45 degrees.

The veteran's umbilical hernia scar is addressed by the 
schedular criteria applicable to the skin.  See 38 C.F.R. 
Part 4, 4.118.  Specifically, as currently evaluated, 
Diagnostic Code 7805 (Scars, other) provides for rating based 
on limitation of function of the part affected.

Alternatively, though, Diagnostic Code 7804 (Scars, 
superficial, tender, and painful on objective demonstration) 
provides for a singular 10 percent evaluation, as does 
Diagnostic Code 7803 (Scars, superficial, poorly nourished, 
with repeated ulcerations).

Inguinal hernias are rated as follows: Postoperative 
recurrent, readily reducible and well supported by truss or 
belt - 10 percent; not operated, but remediable, or  small, 
reducible, or without true hernia protrusion.- 
noncompensable. 38 C.F.R. § 4.114, Code 7338.

II.  Factual Background

The veteran's workers' compensation records reflect, in 
pertinent part, the diagnosis of severe degenerative 
arthritis of the right knee, with chronic synovitis.  It was 
the serving physician's opinion that the veteran was totally 
and permanently impaired, due to extensive arthritic joint 
disease precipitated or aggravated by the November 1979 
accident.

The veteran's SSA records, in pertinent part, indicate that 
the veteran had internal derangement of the right knee, 
superimposed upon a previously operated right knee, with 
arthritic changes, pain, crepitation, limitation of function, 
and tenderness.

The veteran's September 1992 VA examination reflects the 
veteran's in-service injury to his right knee.  It also 
reflects the veteran's reports that he could not walk long 
and that he had a painful right knee.  Objectively, it was 
noted that the veteran's right knee was bigger than his left 
knee.  There was also some tenderness to the medial inferior 
of the right knee.  Flexion of the veteran's right knee was 
to 105 degrees, and extension was to 15 degrees.  On the 
left, the veteran's knee flexed to 115 degrees, with zero 
degrees of extension.  A referenced x-ray study of the 
veteran's right knee showed prominent degenerative 
osteoarthritis, with osteochondritis dissicans and 
osteocartilaginous free bodies.  The diagnosis was post 
traumatic prominent degenerative osteoarthritis, with 
osteochondritis dissicans and osteocartilaginous free bodies 
of the right knee, with limitation of range of motion.

At his RO hearing (conducted in February 1994), the veteran 
testified that his single biggest disability was pain in his 
right knee.  (T. at 2).  He was never pain free.  Id.  The 
veteran also indicated that walking caused him pain.  Id.  He 
could not handle weight bearing.  (T. at 3).  The veteran 
stated that his knee would give out on him.  (T. at 4).  The 
veteran also stated that he had been using a cane for a year 
to a year-and-a-half and that he stumbled a lot around the 
house.  Id.  He also wore a brace for stability.  Id.  When 
asked how frequently he wore the brace, the veteran responded 
that he wore it pretty much all of the time.  Id.  When asked 
what medication he took for his pain, the veteran answered 
aspirin.  (T. at 5).  The veteran indicated that he had 
popping and cracking in his right knee.  Id.  He also stated 
that he guarded his movements, that he was extra careful with 
his right knee.  (T. at 6).  The veteran stated that his 
right knee locked up on him, too.  (T. at 7).  The veteran 
also stated that the swelling in his right knee had gotten 
worse.  (T. at 8).  With respect to his umbilical hernia 
scar, the veteran testified that he had daily grabbing in the 
scar area and that wearing a belt hurt.  (T. at 9).  The 
veteran indicated that he was affected by lifting, carrying, 
and sitting for a long period.  Id.

At a supplemental RO hearing (conducted in December 1994), 
the veteran testified that he used a cane to help with 
walking and that he also wore a brace, which had been 
provided by the VA.  (T. at 3).  The brace was supposed to 
give him more stability.  Id.  With respect to his umbilical 
scar, the veteran testified that he had pain in the scar area 
and that any strain on his stomach made it painful.  (T. at 
4).  Any stretching or lifting caused discomfort.  (T. at 
10).  The veteran described the pain in his scar area as 
sharp.  (T. at 11).  He also indicated that his scar never 
drained pus or bled.  Id.  When asked if any surgery had been 
recommended for his knee, the veteran responded in the 
negative.  (T. at 13).  The veteran stated that he could only 
walk very short distances without his cane.  (T. at 14).

The veteran's January 1997 VA scar examination found no 
retraction of the veteran's scar in the umbilical area.  
There was also no keloid formation, adherence, or herniation.  
Examination was also negative for inflammation, swelling, 
depression, vascular supply, and ulceration.  The scar was 
neither tender nor painful on objective demonstration.  It 
was noted that there was no limitation of function of the 
affected part due to the veteran's scar, but the veteran was 
massively obese.  The diagnosis was scar mid-abdomen, status 
post umbilical hernia repair 1941.  The examiner commented 
that the veteran had a history of umbilical hernia surgery in 
1941, with good outcome, but he also had minimal symptoms of 
adhesions that were not demonstrated on examination.

The veteran also underwent a digestive examination in January 
1997.  At that time, the veteran reported occasional pain in 
and around the surgical scar area, which was usually 
uncomfortable with lifting heavy objects.  The veteran also 
reported that he could not lift heavy objects anymore.  
Objectively, it as noted that the veteran was massively obese 
and that there was no hernia, no retraction, and no 
ulcerations.  The veteran's scar was nontender.  It was noted 
that there was occasional discomfort around the surgical 
site, near the umbilical, which most often occurred with 
lifting of heavy objects.  However, there was no discomfort 
with palpation or percussion.  The veteran described the 
degree of pain as mild versus discomfort.  The diagnoses were 
history of umbilical hernia, status post surgery 1941, with 
good outcome and symptoms of minimal adhesions; massive 
obesity.

The veteran's January 1997 VA joints examination found some 
moderate crepitus of the right knee with active and passive 
range of motion.  There was no crepitus in the left knee with 
range of motion.  Flexion of the right knee was to 120 
degrees, with pain, and extension was zero degrees.  Flexion 
of the left knee was to 140 degrees, with zero degrees 
extension.  A referenced x-ray study of the veteran's right 
knee revealed advanced osteoarthritis in the right knee.  The 
pertinent diagnoses were moderate to severe osteoarthritis of 
the right knee and minimal osteoarthritis of the left knee.

The veteran's October 1998 VA scar examination reflects the 
veteran's in-service surgical correction of his umbilical 
hernia, in 1941.  It also reflects the veteran's complaints 
of vague abdominal discomfort, which the veteran described as 
a pulling-type discomfort that occurred every day and was 
relieved with lying down for brief periods.  Physical 
examination of the scar area found no hernia, no retraction, 
and no ulcerations.  The scar was also nontender.  The 
veteran's abdomen was soft and round, and bowel sounds were 
present.  It was noted that there was also no exfoliation or 
crusting, nor were there associated systemic or nervous 
manifestations.  The diagnosis was history of umbilical 
hernia, status post surgical repair in 1941, with continued 
complaints of some minimal or moderate discomfort to the 
abdomen, with no physical findings at this time on 
examination.

The veteran also underwent a VA joints examination in October 
1998.  At that time, the veteran complained of chronic pain 
and weakness in his right knee.  It was noted that the 
veteran had been treated with a brace and that he used a cane 
to ambulate.  The veteran also reported stiffness, swelling, 
heat and redness, instability and giving way, locking, and 
fatigability as to his right knee.  The veteran indicated 
that he experienced a chronic, ongoing daily pain in the 
right knee, which increased with any use, such as standing or 
walking for prolonged periods.  The veteran's use of his 
right knee was restricted at all times and required use of a 
knee brace and cane.  No episodes of dislocation or recurrent 
subluxation were reported.  The veteran stated that he could 
only ambulate for very short distances at a time, and his 
daily activities were extremely restricted.  Physical 
examination of the right knee found no swelling.  On range of 
motion, there was marked crepitus, with both active and 
passive range of motion.  No crepitus was noted in the 
veteran's left knee.  Flexion of the veteran's right knee was 
to 120 degrees; on the left, flexion was to 135 degrees.  
Extension was zero degrees bilaterally.  Using both a cane 
and brace, the veteran's gait was found to be markedly ataxic 
and slow, with the veteran showing much difficulty ambulating 
even short distances.  It was noted upon range of motion 
testing of the right knee that the veteran was unable to 
tolerate flexion and extension against resistance, due to 
tenderness at the knee, which increased after even one or two 
repetitions.  The veteran was also unable to perform repeated 
repetitions of flexion and extension on the right, due to 
increasing tenderness with range of motion limited by pain.  
It was also noted that the veteran's range of motion had been 
grossly within normal limits, with no restrictions other than 
those caused by his morbid obesity.  The examiner reviewed an 
earlier x-ray study of the veteran's right knee, which showed 
that the veteran had severe degenerative joint disease of the 
right knee with osteochondromatosis.  Otherwise, however, the 
examiner indicated that upon physical examination, there was 
no instability of the right knee, and the veteran's drawer 
test was negative, as was Lachman testing and McMurray 
testing.  The pertinent diagnosis was severe osteoarthritis 
of the right knee.

At the veteran's hearing before a traveling Member of the 
Board (conducted in May 1999), his service representative 
reiterated the clinical findings from the October 1998 VA 
examinations.  (T. at 2-3).  The veteran himself testified 
that his right knee was unstable.  (T. at 3).  He also 
testified that his knee hurt all the time and that he wore a 
brace.  (T. at 4).  The veteran stated that he could not walk 
a flight of stairs and that, at most, he could walk a block 
before having to sit down.  (T. at 5).  The veteran stressed 
that his right knee hurt him all the time.  Id.  When asked 
if his right knee swelled, the veteran responded in the 
affirmative.  (T. at 6).  When asked if his knee was worse 
than it was two to three years before, the veteran again 
responded in the affirmative.  (T. at 6-7).  The veteran 
stated that he had fallen at his last job, as a guard at a 
penitentiary, because of his right knee.  (T. at 7).  The 
veteran explained that his knee did not lock up on him, but 
it would give out.  (T. at 8).  With respect to his umbilical 
hernia scar, the veteran testified that he could not lift or 
strain anything and that he had pain.  (T. at 9).  When asked 
how frequently he experienced this pain, the veteran stated 
that it was mostly all the time.  Id.  In effect, any 
physical activity caused pain in the veteran's scar area.  
Id.  

At his hearing before a Member of the Board in Washington, D. 
C. (conducted in December 1999), the veteran testified that 
he fell all the time because of his traumatic right knee.  
(T. at 5).  He also testified that when he walked, he favored 
his right knee.  (T. at 9).  The veteran also used a cane 
when walking, but he had forgotten it this morning at the 
soldiers' home.  Id.

III.  Application and Analysis

With respect to evaluation of the veteran's right knee 
disability, upon review of the pertinent evidence of record 
and the applicable schedular criteria, the Board finds that 
an evaluation in excess of 30 percent must be denied.

As discussed above, the veteran is currently evaluated at 30 
percent under Diagnostic Code 5257.  A 30 percent evaluation 
is the maximum provided for under this code.  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5257.

However, given evidence of degenerative joint disease in the 
veteran's right knee, VAOPGCPREC 23-97 authorizes multiple 
ratings where the veteran has both arthritis and instability 
of the knee and there is evidence of additional disability.  
See VAOPGCPREC 23-97.  When a knee disability is already 
rated under Diagnostic Code 5257, though, the veteran must 
also have limitation of motion under Diagnostic Codes 5260 or 
5261, in order to obtain a separate rating for arthritis.  
Id.  If the veteran does not at least meet the criteria for a 
noncompensable evaluation under either of these diagnostic 
codes, there is no additional disability for which a rating 
may be assigned.  Id.

Diagnostic Code 5260 provides for a noncompensable evaluation 
where flexion is limited to 60 degrees, a 10 percent 
evaluation where flexion is limited to 45 degrees, a 20 
percent evaluation where flexion is limited to 30 degrees, 
and a maximum 30 percent evaluation where flexion is limited 
to 15 degrees.

Diagnostic Code 5261 provides for a noncompensable evaluation 
where extension is limited to five degrees, a 10 percent 
evaluation where extension is limited to 10 degrees, a 20 
percent evaluation where extension is limited to 15 degrees, 
a 30 percent evaluation where extension is limited to 20 
degrees, a 40 percent evaluation (the next higher evaluation 
available) where extension is limited to 30 degrees, and a 
maximum 50 percent evaluation where extension is limited to 
45 degrees.

In this instance, the Board finds that while the clinical 
evidence of record suggests that the veteran has some 
limitation of motion of the right knee, this limitation of 
motion does not meet the criteria for even a noncompensable 
evaluation under either Diagnostic Code 5260 or 5261.  As 
such, there is no additional disability for which the veteran 
can be compensated.  

Specifically, upon VA examination in September 1992, the 
veteran's right knee flexion was to 105 degrees, and 
extension was to 15 degrees.  Upon VA examination in January 
1997, the veteran's right knee flexion was to 120 degrees, 
and extension was zero.  Upon VA examination in October 1998, 
the veteran's right knee flexion was again to 120 degrees, 
and extension was again zero.

As just noted, Diagnostic Code 5260 provides for a 
noncompensable evaluation where flexion is limited to 60 
degrees, and Diagnostic Code 5261 provides for a 
noncompensable evaluation where extension is limited to five 
degrees.  Here, though, with respect to flexion of the right 
knee, none of the pertinent range of motion findings meet the 
required criterion.  The veteran's right knee flexion was 
from 105 degrees to 120 degrees.  

With respect to extension of the right knee, the Board 
acknowledges the range of motion finding upon VA examination 
in September 1992 demonstrating that the veteran's extension 
was limited to 15 degrees, which would warrant a 20 percent 
evaluation under Diagnostic Code 5261.  However, the later 
clinical evidence of record, the January 1997 and October 
1998 VA examinations, consistently demonstrates that the 
veteran's extension was zero, and it was noted in the latter 
that the veteran's range of motion was grossly within normal 
limits.  In effect, then, the Board finds one older piece of 
clinical evidence suggesting additional disability of the 
veteran's right knee and two newer pieces of clinical 
evidence suggesting no additional disability of the veteran's 
right knee.  Given the contemporaneous nature of the January 
1997 and October 1998 VA examinations and their consistent 
findings as to extension of the veteran's right knee, the 
Board does not find an approximate balance of positive and 
negative evidence as to the veteran's range of motion of the 
right knee and whether such range of motion meets the 
criterion for even a noncompensable evaluation under 
Diagnostic Code 5261.  As such, the benefit of the doubt is 
not for application in this regard.  See 38 U.S.C.A. 
§ 5107(b); see also 38 C.F.R. § 4.7. The U.S. Court of 
Appeals for Veterans Claims (Court) has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, the Board finds that the 
veteran has not demonstrated any additional functional loss 
to warrant an increased evaluation based on 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999).  The 30 percent evaluation currently 
assigned is based to a large degree on the veteran's 
complaints of pain.  The Board finds that the veteran has 
evidenced no additional manifestations not already 
contemplated, such as significant limitation of motion, 
atrophy, weakness, incoordination, swelling or deformity.

In reaching this determination, denying the veteran's claim 
for an increased evaluation as to his right knee disability, 
the Board reiterates that the veteran is currently evaluated 
as 30 percent disabled under Diagnostic Code 5257, the 
maximum provided for.  The Board also stresses that 
Diagnostic Code 5257 is not predicated on loss of range of 
motion and, thus, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999), with respect to pain, do not apply.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996); cf DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In order to warrant an increased 
evaluation, there must be evidence of additional disability, 
and in light of the above, the Board concludes that the 
pertinent evidence of record does not demonstrate additional 
disability, as provided for under applicable VA regulation.  
See VAOPGCPREC 23-97; see also 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5260, 5261.

As discussed above, the veteran's umbilical hernia scar is 
currently evaluated under Diagnostic Code 7805, which 
provides for rating on limitation of function of the part 
affected.  However, the veteran's scar has also been 
considered under Diagnostic Codes 7803 and 7804.

The Board observes that it was noted consistently in the 
veteran's VA examinations in January 1997 and October 1998 
that the residual scar was well-healed and nontender with no 
hernia, retractions or ulcerations. As for an evaluation 
under Diagnostic Code 7805, the Board reiterates that it was 
consistently noted upon various VA examinations in January 
1997 and October 1998 that the veteran's reported 
symptomatology was not demonstrated upon physical 
examination.  Further, it was also noted upon these 
examinations that the most significant factor in any 
functional impairment experienced by the veteran was the 
veteran's morbid obesity. Therefore, in light of the above, 
the Board finds that a compensable disability rating is not 
warranted for the veteran's umbilical hernia scar. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.118, Diagnostic Code 7804, 7805.



ORDER

Service connection for a low back disorder, including 
arthritis of the lower back, secondary to the veteran's 
service-connected right knee disability, is denied.

An evaluation in excess of 30 percent for the veteran's right 
knee disability, with degenerative joint disease, is denied.

A compensable evaluation for an umbilical hernia scar is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

